Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emma (US 4,302,94 A).
Regarding claim 1, Emma discloses a material handling apparatus (device 15’), comprising: a frame (Fig. 12, 13, 16, 18); a bucket (scoop shovel 17’) pivotably secured to the frame (Fig. 18); and a bucket control member (bar 127) secured to the bucket and configured to move the bucket from a loading position to a dumping position (bar 127 is secured to scoop shovel 17’ via bracket 44’; Col. 10, Lns. 57-68 through Col. 11, Lns. 1-66).  

Regarding claim 2, Emma discloses the material handling apparatus according to claim 1.  Emma further discloses wherein the frame comprises: a main support frame (frame 18’ with handle 19’); and a bucket lift frame (brace 102’) pivotably mounted on the main support frame (Figs. 12 & 13).  

Regarding claim 3, Emma discloses the material handling apparatus according to claim 1.  Emma further discloses comprising a ratchet column mounted on the frame and configured to allow a user to manually change a height of the bucket (ratchet shoulders 109; Fig. 15).  

Regarding claim 4, Emma discloses the material handling apparatus according to claim 3.  Emma further discloses wherein the ratchet column comprises: two parallel column members (ratchet shoulder 109 are located on arms 105; Fig. 13), each of the parallel column members having a plurality of vertically separated grooves, the grooves being configured to receive an engagement pin of the frame (ramps 115; Fig. 15).  

Regarding claim 5, Emma discloses the material handling apparatus according to claim 1.  Emma further discloses comprising a pair of steerable wheels (wheels 27) mounted on the frame (Figs. 12 & 13).  

Regarding claim 6, Emma discloses the material handling apparatus according to claim 2.  Emma further discloses wherein the bucket lift frame comprises: a pair of parallel lift frame rods each connected to the bucket (arms 104 are connected to scoop shovel 17’ via arms 105); and a cross bar (bar 103 or bar 111) perpendicularly disposed between and connecting the pair of parallel lift frame rods (Fig. 12).  



Regarding claim 8, Emma discloses the material loading apparatus according to claim 3.  Emma further discloses comprising a ratchet release mechanism (release rod 117) configured to release the ratchet column (Col. 10, Lns. 12-14).  

Regarding claim 9, Emma discloses an adjustable material handing apparatus, comprising: a main support frame (frame 18’ with handle 19’);20Attorney Docket No. BOIS_0001US a main support frame handle (handle 19’) disposed at a first end of the main support frame (Figs. 12 & 13); a pair of wheels (wheels 27), connected by an axle (axle 28’), disposed at a second end of the main support frame (Figs. 12 & 13); a bucket lift (brace 102’) frame pivotably secured to the main support frame at a first end of the bucket lift frame (Fig. 12); a loading bucket (scoop shovel 17’) pivotably secured to a second end of the bucket lift frame (Figs. 12 & 13); a bucket dump lever (bar 111) pivotably secured to the bucket lift frame (bar 121 pivots when a user pulls it upward); and a bucket control arm (arms 104) secured at a first end to the loading bucket and at a second end to the bucket dumper 

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618